Citation Nr: 1705495	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder.

In September 2010, the Board reopened the Veteran's claim and remanded the issue on the merits for additional development.  The case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

As noted in the September 2010 remand, the Veteran contends that his acquired psychiatric disorder had its onset during service due to his July 1969 court martial.  Additionally, he claims that the stress induced by being incarcerated prior to the court martial caused him to experience gastrointestinal symptoms and that such symptoms were an early manifestation of his subsequently diagnosed psychiatric disorder.  In this regard, the Board noted that service personnel records show that the Veteran underwent a court martial during service in July 1969 for being AWOL when his order for Vietnam arrived, and service medical records show that the Veteran was treated for peptic disease in August 1969, a month after his court martial.  As a March 2008 examiner was unable to perform an examination of the Veteran or provide an opinion, the Board remanded the Veteran's claim in September 2010 for procurement of a VA examination and opinion.  

Accordingly, in September 2014, a VA examiner performed a psychiatric examination and opined that the Veteran's acquired psychiatric disorders did not begin in service and were not otherwise related to his service.  In support thereof, the examiner noted that the Veteran's service treatment records did not contain any reports of mental health problems and that the one-time treatment for "peptic disease" in service could not be construed as a manifestation of any current psychiatric disorder.  The examiner further noted that the Veteran's history of substance abuse could be a causative factor related to his diagnoses.  Finally, the examiner noted that the Veteran did not seek psychiatric treatment until three years after his separation from service.  In this regard, the Board notes that the evidence of record indicates that the Veteran was actually diagnosed with anxiety neurosis in August 1971, within one year of his separation from service.  There is also evidence that the Veteran received psychiatric treatment in 1972 as well as documentation of repeated episodes of treatment for gastrointestinal symptoms in the early 1970s.  Given the foregoing, it appears that the 2014 examiner based his opinion, in part, on an inaccurate factual premise and it is therefore inadequate for appellate review.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The record also contains a May 2007 opinion from the Veteran's private psychiatrist, Dr. A.O., who found that the Veteran's mental illness began in 1969 and his then-existing psychiatric conditions had their "origins in his traumas and experiences that he had in his military service."  However, Dr. A.O. did not provide any rationale to support his opinion and it is therefore also inadequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Given the foregoing, the Board finds that remand is required for procurement of an addendum opinion.   

Additionally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his psychiatric disorders.  Relevant VA records, if any, should also be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any relevant VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2014 Mental Disorders examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Please identify all of the Veteran's psychiatric disorders since shortly before, at the time of, or during the pendency of his July 2006 claim (even if currently asymptomatic or resolved).  

(b)  For each diagnosed psychiatric disorder, the examiner should offer an opinion as to whether it is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder had its onset during the Veteran's military service or was caused by any incident or event that occurred during his service.  The examiner should specifically address the August 1969 treatment for gastrointestinal symptoms and the Veteran's reports that his psychiatric symptoms began following his 1969 incarceration and court martial; the diagnosis of anxiety neurosis in August 1971, within one year of his separation from service; evidence showing that the Veteran received psychiatric treatment in 1972 and documentation of repeated episodes of treatment for gastrointestinal symptoms in the early 1970s.  

(c)  With regard to any diagnosed psychoses (including brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and/or a substance-induced psychotic disorder), the examiner should offer an opinion as to whether psychoses manifested within one year of the Veteran's service separation in November 1970 and, if so, she or he should describe the manifestations.  In this regard, the examiner should specifically address the 1971 diagnoses of anxiety neurosis.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




